DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	This application is in condition for allowance except for the presence of claims 7-20 directed to Groups II and III, non-elected without traverse on 12/4/2020.  Accordingly, claims 7-19 have been cancelled.  Claim 20 is rejoined and amended by Examiner’s amendment (see below).
Response to Amendment
3.	In response to the amendment received on 9/1/2021:
Claims 1-20 are pending in the current application.  Claim 1 is amended and Claims 7-20 stand withdrawn.
The previous prior art rejections are overcome in light of the amendment.
Examiner’s Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This examiner’s amendment was approved by Applicant’s representative by telephone on 9/2/2021.
Cancel Claims 7-19
Amend Claim 20:
 20. (Currently Amended)    A method for producing the all solid-state battery of Claim 1, the method comprising:

layering a second active material layer onto a surface of the first current collector layer on another side;
layering a first solid electrolyte layer onto a surface of the first active material layer on the one side;
layering a second solid electrolyte layer onto a surface of the second active material layer on the other side;
layering a third active material layer onto a surface of the first solid electrolyte layer on the one side;
layering a fourth active material layer onto a surface of the second solid electrolyte layer on the other side;
making both the first and second active material layers anode active material layers or cathode active material layers, and in a case where both the first and second active material layers are anode active material layers, making both the third and fourth active material layers cathode active material layers and in a case where both the first and second active material layers are cathode active material layers, making both the third and fourth active material layers anode active material layers;
extending at least the first and second active material layers farther to an outer side than the third and fourth active material layers, to constitute an extending part;
continuously providing ultraviolet cure resin across a surface of the extending part on the one side, a side face of the extending part, and a surface of the extending part on the other side by transfer;
irradiating the ultraviolet cure resin, which is transferred to the extending part, with an ultraviolet ray, and curing the ultraviolet cure resin to form an insulating resin layer; and


Allowable Subject Matter
5.	Claims 1-6 and 20 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-6 and 20.
	Independent Claim 1 recites an all solid-state battery having a specific configuration of solid electrolyte layers, active material layers, and current collector layers, the current collector layers extending farther to an outer side than active material layers to form an extending part, and providing an insulating resin layer continuously across the extending part, said layer having a cross section that is substantially C-shaped.  Previously cited Takahashi US PG Publication 2015/0349375 (modified) discloses a similar configuration but does not disclose a configuration where an insulating resin layer would have a C-shape, since Takahashi is modified by Yoon US PG Publication 2018/0342710 to teach that the insulating resin layer is provided on side surfaces of the electrode layers and Yoon does not suggest the C-shape since Yoon teaches to fill space around the ends of electrolyte layers (see previous rejection).  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-6 and 20 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729